IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 WINDSOR PARK I, LLC, a
 Washington limited liability company,           DIVISION ONE

                     Appellant,                   No. 78177-4-1

               V.                                 UNPUBLISHED OPINION

 CAROLYN WEIKEL, SNOHOMISH
 COUNTY AUDITOR,                                 FILED: April 15, 2019



       DWYER, J. — Windsor Park I, LLC appeals from a trial court order
dismissing its lawsuit seeking declaratory relief against the Snohomish County

Auditor. The trial court determined that no justiciable controversy existed that

would entitle Windsor Park I to relief pursuant to the Uniform Declaratory

Judgments Act,'chapter 7.24 RCW. Finding no error, we affirm.

                                         1

      Windsor Park I, LLC (Windsor Park) is a developer of real property in

Snohomish County. On November 1, 2016, Windsor Park submitted an

application for a formal plat and name reservation to the Snohomish County

Auditor (county auditor)for the name "Windsor Park I." This name had not been

reserved nor reserved for use on any recorded plat in Snohomish County. After

the county auditor refused to accept this application, Windsor Park submitted a
No. 78177-4-1/2


revised application seeking to reserve the name "Windsor Parke," which had also

neither been used nor reserved for use at that time.

         On December 20, 2016, the county auditor denied this revised application.

The auditor's denial stated that the "NAME REQUESTED IS TO[0]SIMILAR TO

EXISTING PLAT," referring to an existing plat of record with the name "Windsor

Park."

         Windsor Park filed a complaint for declaratory relief on April 13, 2017.

The County filed an answer with affirmative defenses on May 5, 2017, that

disclosed the County's policy on plat name usage and reservations pursuant to

RCW 65.04.050.

         Subsequently, on August 2, 2017, Windsor Park filed its first amended

complaint for declaratory relief, challenging the County's policy as noncompliant

with RCW 65.04.050. Meanwhile, Windsor Park filed a different plat name

reservation request for the name "Windsor Park RB." On July 20, 2017, the

auditor accepted this name reservation, and Windsor Park recorded a plat with

that name on October 11,2017.

         Windsor Park filed a motion for summary judgment on January 3, 2018.

The County responded; its principal argument was that the case was moot as no

justiciable controversy existed. The trial court entered its order dismissing

plaintiff's claims on February 15, 2018. The court stated:

                The Court, deeming itself fully advised finds that there is no
         disputed or genuine issue of material fact and that the case is moot.
         Alternatively, the Court finds that the Auditor properly acted within
         her authority to carry out the requirements of RCW 65.04.050. The
         Auditor's Policy is consistent with state law, and that the Defendant,
         Carolyn Weikel, is entitled to dismissal of this action,

                                         - 2-
No. 78177-4-1/3



       IT IS HEREBY ORDERED:

       Plaintiff Windsor Park 1, LLC's Motion for Summary Judgment is
       DENIED. Plaintiff's claims are dismissed with prejudice and without
       fees or costs.

       Windsor Park filed a motion for reconsideration, which the trial court.

denied. It now appeals.

                                           11

       Windsor Park assigns error to the trial court's alternative ruling, asserting

that the trial court did not have the authority to make an adjudication on the

merits and that, if it did, the ruling that the policy was consistent with state law is

incorrect. The county auditor urges affirmance on the ground that the trial court

correctly determined that no justiciable controversy existed. The county auditor

has the better argument.

       We review an order granting summary judgment de novo. Plese-Graham,

LLC v. Loshbauph, 164 Wash. App. 530, 541, 269 P.3d 1038 (2011). Summary

judgment is proper when there are no genuine issues of material fact and the

moving party is entitled to judgment as a matter of law. Clark v. Baines, 150
Wash. 2d 905, 911, 84 P.3d 245 (2004). An order of summary judgment may be

affirmed on any ground supported by the record. Estep v. Hamilton, 148 Wn.

App. 246, 256, 201 P.3d 331 (2008).

       Under the Uniform Declaratory Judgment Act(UDJA), a court with

jurisdiction has the power to "declare rights, status and other legal relations."

RCW 7.24.010. Absent issues of major public importance, a "justiciable

controversy" must exist before a court may invoke its jurisdiction under the

                                         - 3-
No. 78177-4-1/4


UDJA. Diversified Indus. Dev. Corp. v. Ripley, 82 Wash. 2d 811, 814-15, 514 P.2d
137 (1973). A justiciable controversy has been defined as

        "(1). . . an actual, present and existing dispute, or the mature
        seeds of one, as distinguished from a possible, dormant,
        hypothetical, speculative, or moot disagreement,(2) between
        parties having genuine and opposing interests,(3) which involves
        interests that must be direct and substantial, rather than potential,
        theoretical, abstract or academic, and (4) a judicial determination of
        which will be final and conclusive."

Nw. Animal Rights Network v. State, 158 Wash. App. 237, 247 n.8, 242 P.3d 891

(2010)(emphasis added)(quoting Diversified Indus. Dev. Corp., 82 Wash. 2d at

815).

        "A moot case is one which seeks to determine an abstract question which

does not rest upon existing facts or rights." Hansen v. W. Coast Wholesale Drug

Co., 47 Wash. 2d 825, 827, 289 P.2d 718 (1955). Generally, cases presenting moot

issues on appeal are dismissed. City of Seattle v. Johnson, 58 Wash. App. 64, 66-

67, 791 P.2d 266 (1990). However, a court may address a moot issue if "matters

of continuing and substantial public interest are involved." Sorenson v. City of

Bellingham, 80 Wash. 2d 547, 558, 496 P.2d 512 (1972).

        Whether a continuing and substantial public interest exists is determined

by an analysis of three factors: the public or private nature of the question

presented; the desirability of an authoritative determination for the future

guidance of public officers; and the likelihood of the question's future recurrence.

Sorenson, 80 Wash. 2d at 558. "Arguably a fourth factor exists, that being the level

of genuine adverseness and the quality of advocacy of the issues." Hart v. Dep't

of Soc. & Health Servs., 111 Wash. 2d 445, 448, 759 P.2d 1206 (1988).


                                          4
No. 78177-4-1/5


        At the heart of Windsor Park's suit was the claim that the denial of its first

two name reservation requests was erroneous. However, Windsor Park then

filed a successful name reservation request for "Windsor Park RB." The record

supports the inference that this request applied to the same parcel of real

property as its earlier "Windsor Parke" and "Windsor Park I" request, meaning

Windsor Park effectively abandoned the earlier requests. At the time of its

decision, the trial court had no outstanding name reservation request to consider.

         Furthermore, Windsor Park's claim does not meet the requirements for the

substantial public interest exception to the mootness rule. The issue of the

county auditor's authority to accept or deny plat name reservation requests has

not surfaced in any prior case law, nor has it been demonstrated to be likely to

reoccur. Thus, Windsor Park has not demonstrated that there is "an actual,

present, and existing dispute, or the mature seeds of one," as required for a

court to provide declaratory relief under the UDJA. Nw. Animal Rights Network,
158 Wash. App. at 247 n.8 (quoting Diversified Indus. Dev. Corp., 82 Wash. 2d at

815). The trial court correctly determined that no justiciable controversy existed.1

        Affirmed.


We concur:




         1 Given this resolution, we decline the invitation to analyze the alternative basis for ruling
discussed in the trial court's order. To do so would be to produce a forbidden advisory opinion.
Diversified Indus. Dev. Corp., 82 Wash. 2d at 815. The trial court ruling that we affirm resolves this
case.

                                                 - 5-